Name: COMMISSION REGULATION (EC) No 429/96 of 8 March 1996 opening an invitation to tender for the refund or the tax for the export of common wheat to Malta
 Type: Regulation
 Subject Matter: plant product;  taxation;  Europe;  trade policy;  tariff policy
 Date Published: nan

 9 . 3 . 96 I EN I Official Journal of the European Communities No L 60/7 COMMISSION REGULATION (EC) No 429/96 of 8 March 1996 opening an invitation to tender for the refund or the tax for the export of common wheat to Malta HAS ADOPTED THIS REGULATION: Article 1 1 . Tenders shall be invited for the export refund or export tax provided for in Article 4 of Regulation (EC) No 1501 /95. 2. The tendering procedure shall concern common wheat for export to Malta. 3 . The invitation shall remain open until 28 March 1996 . During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas supplying Malta with common wheat has been made difficult by the current situation on the world market; whereas this country is a traditional market for the European Community; whereas, in order to guarantee part of its supplies, a special invitation to tender for the refund or for the tax for the export of common wheat to this country should be opened in accordance with Article 4 of Regulation (EC) No 1501 /95; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund or export tax, in Regulation (EC) No 1501 /95; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tende ­ ring security of ECU 12 per tonne when they submit their tenders; Whereas it is necessary to provide for a specific period of validity for licences issued under that invitation to tender, whereas that period of validity must meet the needs of Malta for the current marketing year, whereas the validity of the export licences should therefore be limited to 30 June 1996; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 3 The security referred to in Article 5 (3a) of Regulation (EC) No 1501 /95 shall be ECU 12 per tonne . Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (*), export licences issued under Article 8 ( 1 ) of Regulation (EC) No 1501 /95 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Subject to the provisions of Article 1 of Commission Regulation (EC) No 1521 /94 (6) export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until 30 June 1996 . Article 5 1 . The Commission shall decide, pursuant to the procedure laid down in Article 23 of Regulation (EEC) No 1766/92:  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95, or (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . 0 OJ No L 147, 30 . 6. 1995, p. 7. 4 OJ No L 18, 24. 1 . 1996, p. 10 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . (6) OJ No L 162, 30. 6. 1994, p. 47. No L 60/8 | EN Official Journal of the European Communities 9 . 3 . 96  to fix a minimum export tax, taking into account in particular the criteria laid down in Article 1 of Regula ­ tion (EC) No 1501 /95, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. 3 . Where a minimum export tax is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of tax equal to or more than such minimum export tax. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex I, to the telex or fax numbers in Annex II . If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1996 . For the Commission Franz FISCHLER Member of the Commission 9 . 3 . 96 EN Official Journal of the European Communities No L 60/9 ANNEX I Weekly tender for the refund or the tax for the export of common wheat to Malta (Regulation (EC) No 429/96) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes A B Amount of export tax in ECUs per tonne Amount of export refund in ECUs per tonne 1 I 2 3 etc. \ ANNEX II The only numbers to use to call Brussels (DG VI-C-1 ) are :  telex:  22037 AGREC B,  22070 AGREC B (Greek characters);  fax:  295 25 15,  296 49 56.